United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-4257
                                    ___________

Oliver C. Willis,                        *
                                         *
              Appellant,                 *
                                         *
         v.                              * Appeal from the United States
                                         * District Court for the
William J. Henderson,                    * Western District of Arkansas
Postmaster General, United               *
States Postal Service,                   *
                                         *
              Appellee.                  *
                                    ___________

                              Submitted: November 15, 2000

                                   Filed: August 21, 2001
                                    ___________

Before WOLLMAN, Chief Judge, and McMILLIAN and BYE, Circuit Judges.
                             ___________

McMILLIAN, Circuit Judge.

       Oliver Willis appeals from a final judgment entered in the United States District
     1
Court for the Western District of Arkansas, following a bench trial finding that his
former employer, the United States Postal Service ("Postal Service"), did not violate
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.


         1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
§ 2000e-2 et seq. (1994). See Willis v. Henderson, No. 99-4257 (W.D. Ark. Oct. 25,
1999) (memorandum opinion) ("slip op."). For reversal, Willis argues that the district
court erred in holding that the Postal Service (1) did not subject him to a racially hostile
work environment in violation of Title VII and (2) did not constructively discharge him
from employment. For the reasons discussed below, we affirm the judgment of the
district court.

      Jurisdiction in the district court was proper based upon 28 U.S.C. § 1343 and 42
U.S.C. § 2000e-2 et seq. Jurisdiction on appeal is proper based upon 28 U.S.C.
§ 1291. Willis filed a timely notice of appeal under Fed. R. App. P. 4(a).

                                      Background

       On March 16, 1997, Willis filed an EEO complaint with his employer, the Postal
Service, alleging racial discrimination. On May 27, 1997, the Postal Service dismissed
Willis's complaint for failure to state a claim pursuant to 29 C.F.R. § 1614.107(a).
Willis subsequently filed an appeal of the dismissal to the United States Equal
Opportunity Employment Commission ("EEOC"). On August 27, 1998, the EEOC
granted Willis the right to sue.

       Willis filed suit in federal district court alleging that the Postal Service violated
Title VII. Willis specifically alleged that he was subjected to a racially hostile work
environment from the time of his original hire, through his alleged constructive
discharge from the United States Post Office branch in Fayetteville, Arkansas
("Fayetteville post office"). The matter proceeded to trial. The following statement of
facts is based on the evidence before the district court. We view the facts in the light
most favorable to the judgment. See Delph v. Dr. Pepper Bottling Co., 130 F.3d 349,
352 (8th Cir. 1997).




                                            -2-
       Willis, an African-American, began his employment at the Fayetteville post
office on September 4, 1993. Willis testified that, because he did not wish to move his
family, he commuted over an hour each way to the Fayetteville post office from his
home in Fort Smith, Arkansas, where he had been a life-long resident. At the
Fayetteville post office, Willis was one of three African-Americans in a total workforce
of about 200 to 300 employees.

       Willis testified that, while working in his initial position as a part-time flex clerk,
his supervisor criticized him for lacking familiarity with the duties of a clerk. In
February 1994, Willis applied for a position operating a split position letter machine
("SPLM"). This position ultimately was given to a white employee who was more
senior than Willis. When Willis questioned his supervisor about this appointment, the
supervisor informed him that the more senior employee was better suited to the
position. Willis did not pursue the matter further.

        On March 5, 1994, Willis became a full-time employee and was assigned to the
scuff belt, where he worked until accepting a level four machine automation job. Willis
testified that, while working the machine automation job, and while on his way to and
from breaks, co-workers walked by and, on occasion, made racist remarks, including,
"[l]et's see if the monkey can run the machine," and "[l]et's see if he is smart enough to
run the machine." Joint Appendix at 68-69 (Trial Tr.). Willis did not confront these
co-workers nor report the remarks to his supervisor.

        In the fall of 1994, Willis applied for and received a position as a level five
distribution clerk, working a flat sorter machine. Wayne Tuck, a supervisor at the
facility, assisted him in completing the application. Willis then went on to a priority
mail position and, in 1995, was selected to serve as a temporary supervisor. While in
this temporary supervisor position, Willis first came into contact with two white co-
workers, Roy Smith and Mike Jarrell. Willis testified that Smith and Jarrell resisted his
supervisory authority. Soon thereafter, from July to September 1995, Willis was asked

                                             -3-
to work as a temporary supervisor at a United States Post Office branch in Fort Smith,
Arkansas ("Fort Smith post office"). He subsequently applied for the permanent
supervisor position at the Fort Smith post office, but that position was given to a white
employee. Willis did not file a complaint nor make any further inquiry concerning any
perceived discrimination in the hiring of the permanent supervisor at the Fort Smith post
office.

        Following his tour as a temporary supervisor in Fort Smith, Willis returned to the
Fayetteville post office, where he worked in a priority mail position. He then applied
for and was awarded, effective January 6, 1996, a position on the flat sorter machine.
Soon thereafter, Smith and Jarrell began working in his area. Although Willis had a
different shift and different days off, he still frequently worked with both Smith and
Jarrell.

        According to Willis's testimony Smith and Jarrell made offensive racial
comments in his presence. Willis's white co-worker, Sherry Smith (unrelated to Roy
Smith), confirmed this and testified that when she objected on behalf of Willis, Roy
Smith and Jarrell would respond that "he knows we're only joking." Id. at 273. Sherry
Smith further testified that Plant Manager Lee Thompson told Jarrell that he was not
allowed to go into Roy Smith's work area. Another co-worker and shop steward, Loren
Adams, testified that Smith and Jarrell called him a communist because he was active
in the union. Willis further testified that Smith and Jarrell routinely bragged of their
affiliation with the Ku Klux Klan and militia groups and of their ability to "get things
done." Id. at 89.

        Willis testified that he complained to Smith's and Jarrell's supervisor, Tuck,
about their racially derogatory remarks, but that Tuck took no action. Willis also
claimed that, in March 1996, he became so upset that he complained to his supervisor,
Virginia Balekian, with tears in his eyes, about Smith's and Jarrell's racially derogatory
remarks. According to Willis, Balekian told him to handle the situation better and took

                                           -4-
no action. Willis further testified that he complained to the acting plant manager in the
Fayetteville post office, Ted McClellan, an African-American, concerning Smith's and
Jarrell's racially derogatory remarks, but that McClellan did nothing in response to his
complaints. Willis also testified that he complained to James Hammonds, the
Fayetteville Postmaster, concerning the racially derogatory remarks, that Hammonds
said he would look into the matter, but that he took no action against Smith or Jarrell.
Hammonds did not testify at trial.

       At trial, Smith and Jarrell denied making any racially derogatory remarks to
Willis. Terry Mullins, hired in the group with Willis, testified that he never heard any
racially derogatory comments directed at Willis, but that he often heard Willis complain
about the unfair treatment of African-Americans generally. Supervisors Tuck and
Balekian denied that Willis ever complained to them regarding Smith's or Jarrell's
racially derogatory remarks. McClellan similarly disputed Willis's account and testified
that Willis never complained about specific behaviors or instances of racially
derogatory slurs, and further stated that he took no action in response to what he
viewed as Willis's general complaints on race issues.

       Willis took a leave of absence from April 18-19, 1996, for personal reasons, and
again from April 22-26, 1996, to help family members with a tornado disaster in Fort
Smith. On May 2, 1996, Willis had a "formal discussion" with his supervisor
concerning his attendance record.2 He subsequently filed a grievance complaining that
"he wasn't afforded the courtesy of an informal talk before given a formal discussion,
as was afforded other employees." Id. at 518. Postal Service management agreed to
Willis's request that the "formal discussion" be reduced to an "informal talk." Id.

      2
        Article 16, Sec. 2, of the Agreement between the United States Postal Service
and the American Postal Workers Union, AFL-CIO, provides that for minor offenses,
"management has a responsibility to discuss such matters with the employee," that
these discussions "be held in private," and that "such discussions are not considered
discipline." Joint Appendix at 538.

                                          -5-
       Willis testified that by May 1996 he was suffering from headaches and ulcers
and had sought professional help. The records of Willis's psychiatrist, Dr. Richard
Mauroner, from June 6, 1996, reflect that five weeks earlier Willis was prescribed
Prozac by another doctor. Dr. Mauroner's records of June 6, 1996, also reflect that
Willis told the doctor that "the Post Office treats all [its] employees unfairly," but that
Willis further said that he did "not feel that he particularly has been singled out for
mistreatment." Id. at 772. Dr. Mauroner also reported on June 6, 1996, that Willis said
he was experiencing marital problems, that a lifelong friend was recently murdered, and
that he was experiencing difficulty sleeping, was very sad and had crying episodes. Dr.
Mauroner further prescribed sleeping medication for Willis. See id. at 774. Willis then
returned to work on about June 10, 1996.

        Willis testified that on September 6, 1996, he was told by a co-worker that a
letter, allegedly written by Tuck, was circulating in the post office describing him as
"lazy, no good, and hard to get along with." Willis testified that two co-workers, Craig
Lindsey and Loren Adams, informed him that they had seen the letter, although Willis
admitted that he never saw the letter. Willis claimed that he then complained about the
letter to supervisor Balekian, who subsequently questioned Tuck concerning the letter.
Supervisor Balekian testified that Tuck told him that he did not create or circulate a
letter criticizing or denigrating Willis. Co-workers Lindsey and Adams testified that
they neither heard about the Tuck letter nor informed Willis of its existence. Co-
worker Ken Ferrell admitted hearing rumors of the letter, but testified that he never
actually saw the letter. The district court found that there was some evidence that the
letter was circulated, but that supervisor Balekian took "appropriate action to remedy
the situation." Slip op. at 25.




                                           -6-
        On September 16, 1996, Willis found a racist cartoon at his workstation.3 Willis
testified that, because he perceived this cartoon as a threat against himself, he showed
it to both acting Plant Manager McClellan and Post Master Hammonds. Willis further
testified that acting Plant Manager McClellan informed him this type of behavior would
not be tolerated and that Post Master Hammonds stated he would check into the matter.
McClellan testified that he recalled being told by Willis of the cartoon, but denied ever
seeing it. McClellan further testified that he was under the impression that Willis had
turned the matter over to Hammonds and admitted that he never discussed the racist
cartoon with Hammonds. The record does not establish that either McClellan or
Hammonds took any action regarding the racist cartoon.

       Willis testified that he was so upset over the racist cartoon that he took a leave
of absence beginning September 16, 1996, the day he found the cartoon, and did not
return to work until October 22, 1996. On September 26, 1996, Willis formally
requested EEO pre-complaint counseling, citing the alleged Tuck letter and the racist
cartoon. In his request, Willis also alleged that two white, male co-workers were
permitted to take breaks and come and go as they pleased while he was not and that
such distinctions in treatment were due to race and favoritism. The record does not
establish that formal action was taken pursuant to Willis's pre-complaint.

        On October 8, 1996, Willis consulted a psychologist, Dr. Larry Withers, for
treatment of depression. Dr. Withers's initial evaluation records reflect that Willis
stated that he had been "significantly harassed during the past several years, . . . has
commuted to and from Fayetteville to work," and that these factors "resulted in
significant stress which . . . gradually [wore Willis] down." Id. at 732. Dr. Withers

      3
       The racist cartoon depicted a white male in robes, like those worn by the Ku
Klux Klan, standing in front of the desk of an African-American whose name plate says
"the boss." In the racist cartoon, the white man says "listen, we need more red-necks
on the flat sorter. Now!!!" The African-American has a book on his desk entitled
"EEOC GUIDELINES USPS." Joint Appendix at 600.

                                          -7-
reported that Willis said that he had a lot of anger toward his "fellow employees and
the administration and [felt] that he could be a threat provided the appropriate
circumstances." Id. at 731. Dr. Withers concluded that Willis had employment
problems and family conflict and that his symptoms "clearly meet the diagnosis of
Major Depressive Disorder" and "significant anxiety." Id. at 732.

       The district court's decision states that, once back at work, Willis's mental
condition deteriorated to the point that Dr. Withers ordered him to take another leave
of absence. See slip op. at 15. On December 12, 1996, Willis was voluntarily
admitted to a hospital. Dr. Withers's records reflect that Willis had a lot of anger
towards fellow employees and that Willis said "he could be a threat provided
appropriate circumstances," that he "snaps at his family and curses at his supervisor,"
and that he was "depressed most all the time." Joint Appendix at 722. A report of
psychological tests administered to Willis on December 18, 1996, indicates that Willis
was suffering from chronic stress overload, that his perceptions of situations and his
reality testing were frequently questionable, and that he showed signs of psychotic
process, especially when angry. Willis tested positive for cocaine and marijuana while
in the hospital. He was released from the hospital on December 19, 1996.

       Willis testified that he made several unsuccessful attempts to return to work in
April and May 1997, but that he did return to work in September 1997. At that time,
Willis was assigned to a light duty shift from 7:00 a.m. to 3:30 p.m., instead of his
regular hours. Dr. Withers's records further reflect Willis reported that, upon his return,
the two co-workers who harassed him prior to his leave continued to harass him, that
he had a high level of anxiety, and that "fellow employees look[ed] at him in a certain
way or smil[ed] at him in a certain way that [made] him believe that they [were] making
fun of him," and that he could not continue to work at the post office. Id. at 687, 689.
Willis last worked at the Fayetteville post office on October 10, 1997. On October 20,
1997, after consulting with Dr. Withers, Dr. Mauroner wrote a letter stating that Willis
should not return to work at the Fayetteville post office under any circumstance.

                                           -8-
However, at trial Dr. Withers testified that, although it may not have been
communicated in Dr. Mauroner's letter, he believed that as of October 1997, Willis
could have gone to work at another Postal Service location. The Postal Service
terminated Willis's employment by a letter received December 30, 1997.

        Following a bench trial, the district court, in its detailed findings of fact, found
that Smith and Jarrell were "equal opportunity harassers: picking on anyone whom they
perceiv[ed] as different or as holding political or social views contrary to their own."
Slip op. at 24. It further found that employees other than Willis found them "unpleasant
and, therefore, "avoided them whenever possible." Id. The district court held that
Willis failed to prove that a reasonable person who was the target of the alleged
discrimination would have found the conduct and conditions so severe as to alter the
terms and conditions of employment. See id. Although the district court found Willis's
account credible and acknowledged the racially insensitive behavior exhibited by
several of Willis's co-workers, the district court determined that Willis failed to prove
that the Postal Service knew or should have known of the working conditions. See id.
In this regard, the district court noted that it was incumbent upon Willis to use
specificity in his complaints to supervisors. The district court also concluded that,
although the behavior of co-workers contributed to Willis's inability to continue
working, other events in Willis's life contributed as well, including the difficult and long
daily commute from Fort Smith to Fayetteville; marital problems; illicit drug use; the
tornado disaster that directly impacted Willis's family; the violent death of two of his
friends; and the ordinary, but still present, stress of working at the post office generally,
including the fact that Willis was one of only three African-Americans. See id. at 23.
The district court further determined that Willis failed to prove that he received
disparate treatment because of his race in matters of promotions, job assignments, and
flexibility to take breaks, or that white employees received preferable treatment in these
matters, noting that white employees similarly situated to Willis were treated the same.
 See id. at 26.



                                            -9-
       Addressing the racist cartoon, the district court acknowledged that the cartoon
was extremely offensive, but held that the circumstances under which the racist cartoon
appeared did "not indicate that it was meant to be a threat to [Willis's] safety or the
safety of his family" and that when viewed objectively, the racist cartoon in itself was
not sufficiently severe enough to alter the terms or conditions of Willis's employment.
Id. The district court also found that no similar incidents occurred after Willis
complained of the racist cartoon. See id.

       The district court found that the Willis introduced no evidence that the Postal
Service deliberately caused his working conditions to become objectively intolerable,
nor was it foreseeable to the Postal Service that he would be unable to return to work
because of a racially hostile environment. See id. at 27. Therefore, the district court
held that Willis failed to show he was constructively discharged. See id. at 27. This
appeal followed.

                                       Discussion

Racially Hostile Work Environment

       For reversal, Willis contends that the district court clearly erred in holding that
(1) a reasonable person who was the target of the discrimination at the Postal Service
would not have found the conduct so severe or pervasive as to alter the terms and
conditions of employment, in violation of Title VII; (2) the racially derogatory remarks
made by Willis's co-workers did not create a racially hostile work environment; and
(3) even though Willis's claims of racially discriminatory conduct were credible, that
such conduct was not sufficiently severe or pervasive as to prove a racially hostile work
environment for the purposes of Title VII.

      The district court's findings regarding the existence of a racially hostile work
environment for the purposes of Title VII are findings of fact. See Anderson v. City

                                          -10-
of Bessemer City, 470 U.S. 564, 573 (1985) (Anderson). A reviewing court shall not
set aside findings of fact unless clearly erroneous. See id.; Sanders v. Alliance Home
Health Care, Inc., 200 F.3d 1174, 1176 (8th Cir. 2000); Fed. R. Civ. P. 52(a). Under
this standard, findings of fact will only be set aside when, if there is some evidence to
support the findings, the reviewing court on the entire record is left with a "definite and
firm conviction that a mistake has been committed." Anderson, 470 U.S. at 573
(quoting United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948)). This
standard of review does not authorize a reviewing court to decide fact issues de novo
nor does it allow the reviewing court to decide the better of two permissible views of
the evidence. See id. at 573-74. Rather, under the clearly erroneous standard of
review, a reviewing court must show deference to the original fact-finder if there was
substantial evidence in the record to support the factual findings. See id.

       To sustain a claim against an employer for a racially hostile work environment,
a plaintiff is required to show: (1) he or she is a member of a protected group, (2) he
or she was subjected to unwelcome harassment, (3) the harassment was based upon
race, (4) the harassment affected a term, condition, or privilege of employment, and
(5) the employer knew or should have known of the racially discriminatory harassment
and failed to take prompt and effective remedial measures to end the harassment. See
Ross v. Nebraska, 234 F.3d 391, 395-96 (8th Cir. 2000) (citing Howard v. Burns Bros.,
Inc., 149 F.3d 835, 840 (8th Cir. 1998)).

       There is no question that Willis, an African-American, is a member of a
protected class, nor is there any question, as the district court properly found, that his
co-workers subjected him to unwelcome harassment based upon his race. However,
in order to prove a racially hostile work environment, in addition to proving that he was
subjectively affected by the racially discriminatory behavior, Willis had to prove that
the conduct of which he complained was sufficiently severe or pervasive as to create
an objectively hostile work environment that altered the terms, conditions, or privileges
of employment. See Harris v. Forklift Sys., 510 U.S. 17, 21 (1993) (Harris) (holding

                                           -11-
that conduct not so severe as to "create an objectively hostile or abusive work
environment . . . is beyond Title VII's purview"); White v. Honeywell, Inc., 141 F.3d
1270, 1275 (8th Cir. 1998) (White) (same). The district court found that Willis failed
to prove that his work environment was sufficiently hostile, such "that a reasonable
person who was the target of the discrimination would have found the conduct so
severe or pervasive as to alter the terms and conditions of employment." Slip op. at 24.



       Willis argues that the district court's finding that he subjectively believed that he
was subjected to a racially abusive environment, is inconsistent with the district court's
ultimate holding that he failed to prove that the offensive conduct was "severe or
pervasive enough to create an objectively hostile or abusive work environment--an
environment that a reasonable person would find hostile or abusive." Harris, 510 U.S.
at 21. We disagree.

        Upon considering whether a plaintiff has presented evidence of the objective
component of a hostile work environment claim, the district court is required to look
at all of the attendant circumstances, including "the frequency of the discriminatory
conduct; its severity; whether it is physically threatening or humiliating, or a mere
offensive utterance; and whether it unreasonably interferes with an employee's work
performance." White, 141 F.3d at 1275 (quoting Harris, 510 U.S. at 23). Given the
factually conflicting accounts of Willis's experiences and the conditions of his
workplace, the unverified existence of the Tuck letter, the lack of witnesses supporting
Willis's account, and the other substantial non-work-related difficulties and problems
that Willis was experiencing during his employment with the Postal Service, we
conclude that the district court did not clearly err in finding that Willis's employment
conditions, when viewed objectively, were not sufficiently severe or pervasive as to
alter the terms, conditions, or privileges of Willis's employment.




                                           -12-
       On the record before us, we cannot say that the credibility determinations and
findings of fact made by the district court, and upon which it relied in reaching its
conclusions, are clearly erroneous. See Johnson v. Bunny Bread Co., 646 F.2d 1250,
1253-54 (8th Cir. 1981) (Johnson) (noting the district court's "superior position" from
which to determine the witnesses' credibility and resolve conflicts in testimony);
Bowers v. Kraft Foods Corp., 606 F.2d 816, 818 (8th Cir. 1979) (Bowers) (holding
that courts "must give due regard to the opportunity of the district court to judge the
credibility of the witnesses").

       The Post Office's response to the cartoon found at Willis's workstation is
troubling because of the seriousness of the cartoon's message to Willis. However, as
the district court noted, there is no evidence that any other similar incidents occurred
after Willis complained to acting Plant Manager McClellan and Post Master
Hammonds about the cartoon. Furthermore, it appears from the record that Willis
never returned to work for any substantial period of time following the cartoon incident.
Based on the record before us, and the district court's findings of fact tending to show
that racially discriminatory behavior rising to that level had ceased and Willis never
meaningfully returned to work following the incident, we cannot say that the district
court was clearly erroneous in holding that no racially hostile work environment for the
purposes of Title VII existed. See Brooks v. San Mateo, 229 F.3d 917, 925-27 (9th
Cir. 2000) (finding that a single instance of "highly offensive" workplace harassment
did not create a hostile work environment for the purposes of Title VII because the
isolated incident did not alter the terms and conditions of employment).4



      4
        Although we hold in the present case the single incident involving the racist
cartoon did not create a hostile work environment, there may be circumstances under
which a single incident creates a hostile work environment in violation of Title VII.
Indeed, "we are unaware of any rule of law holding that a single incident can never be
sufficiently severe" to create such an environment. Moring v. Arkansas Dep't of Corr.,
243 F.3d 452, 456 (8th Cir. 2000).

                                          -13-
       We further note that while Willis was subjected to unpleasant conduct and rude
comments by Smith and Jarrell, as were other employees, Title VII is "not designed to
create a federal remedy for all offensive language and conduct in the workplace" nor
can we, under the auspices of Title VII, "impose a code of workplace civility." Scusa
v. Nestle U.S.A. Co., 181 F.3d 958, 967 (8th Cir. 1999).

Constructive Discharge

       Willis next argues that the district court clearly erred in finding that he was
constructively discharged from his employment. To successfully state a claim for
constructive discharge, a plaintiff must prove that his or her "employer intentionally
render[ed] the working conditions so intolerable'" that the plaintiff was "essentially
forced to leave the employment." White, 141 F.3d at 1279 (citing Bradford v. Norfolk
S. Corp., 54 F.3d 1412, 1420 (8th Cir. 1995)); see also Tidwell v. Meyer's Bakeries,
Inc., 93 F.3d 490, 494-95 (8th Cir. 1996) (Tidwell). Willis must demonstrate "more
than just a Title VII violation by [his] employer in order to prove that [he] was
constructively discharged." Coffman v. Tracker Marine, L.P., 141 F.3d 1241, 1247
(8th Cir. 1998) (Coffman). Willis is required to prove that the Postal Service
"deliberately creat[ed] intolerable working conditions with the intention of forcing [him]
to quit" and that "a reasonable person in [his] situation would find the working
conditions intolerable. Thus, the intolerability of working conditions is judged by an
objective standard, not the employee's subjective feelings." Id. (citing Tidwell, 93 F.3d
at 494). Willis may "satisfy the intent element by demonstrating that he quit as a
reasonably foreseeable consequence of the employer's discriminatory actions."
Tidwell, 93 F.3d at 494 (citing Hukkanen v. International Union of Operating Eng'rs,
3 F.3d 281, 285 (8th Cir. 1993)). Moreover, Willis is required to prove that the Postal
Service knew or should have known of the alleged harassment, because "[a]n employee
who quits without giving his employer a reasonable chance to work out a problem has
not been constructively discharged." Id. (citing West v. Marion Merrell Dow, Inc.,
54 F.3d 493, 498 (8th Cir. 1995)); see also Coffman, 141 F.3d at 1247.

                                          -14-
        The district court credited the testimony of Willis's supervisors that, although
Willis complained generally to them, he never made specific complaints except on the
occasion of the Tuck letter. As to the Tuck letter, the district court found the Postal
Service immediately investigated and adequately responded to Willis's complaint. The
district court further found that Willis failed to prove that the Postal Service knew or
should have known of the harassment by Smith and Jarrell and that the Postal Service
failed to take prompt and remedial action in this regard. Additionally, the district court
found that Willis never made specific complaints about offensive conduct by co-
workers. The district court also found that there was no evidence to support a finding
that the Postal Service "deliberately caused [Willis's] working conditions to become
objectively intolerable, thereby forcing him 'out of service.'" Slip op. at 28. The district
court further found that there was not sufficient evidence "from which [it could]
conclude it was reasonably foreseeable that [Willis] would be unable to return to work
because of the racially hostile atmosphere of the workplace." Id. Therefore, the
district court held that Willis failed to show that he was constructively discharged by
the Postal Service.

       Based on the record before us, we cannot say that the credibility determinations
and findings of fact of the district court regarding Willis's constructive discharge claim
are clearly erroneous. See Johnson, 646 F.2d at 1253-54; Bowers, 606 F.2d at 818.
There was no evidence that the Postal Service deliberately caused his working
conditions to become objectively intolerable, nor was there any evidence that such a
condition was reasonably foreseeable. Therefore, we agree with the district court that
Willis failed to prove that he was constructively discharged. See Coffman, 141 F.3d
at 1247-48; Tidwell, 93 F.3d at 494.




                                           -15-
                              Conclusion

For the reasons stated above, we affirm the judgment of the district court.

A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -16-